     Case 1:19-cv-03283-DLC Document 176 Filed 03/26/21 Page 1 of 3


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
TRANSPERFECT GLOBAL, INC.,             :
                                       :
                         Plaintiff,    :              19cv3283 (DLC)
                                       :
               -v-                     :                   Order
                                       :
LIONBRIDGE TECHNOLOGIES, INC. and      :
H.I.G. MIDDLE MARKET, LLC,             :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     In October 2020, the defendants served a subpoena

(“Subpoena”) on non-party Tusk Strategies, Inc. (“Tusk”).             Tusk

describes itself as a consultant that worked with Citizens for a

Pro-Business Delaware (“CPBD”) “to address the concerns of

employees of TransPerfect that the forced sale of their company

jeopardized their jobs.”    The defendants argue that CPBD worked

with TransPerfect’s owner to “undermine the auction process by

publicly taking derogatory shots at the Custodian and Defendants

during the Auction.”

     The Subpoena required Tusk to produce, among other things,

(1) all documents and communications concerning the auction of

TransPerfect Global, Inc. (“TransPerfect”), and (2) all

documents and communications with TransPerfect and its

employees, directors, and shareholders.       In an email of January
     Case 1:19-cv-03283-DLC Document 176 Filed 03/26/21 Page 2 of 3


4, 2021, the defendants agreed that Tusk could satisfy those

requests by producing “(i) documents sufficient to show the

funding sources for [non-party CPBD] from May 16, 2016 to April

30, 2019 and (ii) documents sufficient to show payments made by

or on behalf of CPBD or TransPerfect to Tusk during the same

period, if any exist.”

     In response to the Subpoena, Tusk produced 30 payment

receipts (“Receipts”) that reflect millions of dollars in fees

it received from CPBD and counsel for TransPerfect’s owner.

Each Receipt identifies the payor, the amount received, an

invoice number for the underlying transaction, and the date of

the invoice.    In an email of March 1, the defendants asked Tusk

to produce the underlying invoices (“Invoices”) referenced by

the Receipts.    In emails dated March 16 and 18, Tusk refused to

produce the Invoices.

     On March 22, the defendants moved this Court to compel Tusk

to produce the Invoices.    Tusk opposed the defendants’ motion on

March 24.    Tusk argues that the Receipts are “sufficient to

show” Tusk’s payments to CPBD.     The defendants claim that the

Invoices are directly responsive to the Subpoena.        The

defendants do not grapple with the extent to which Tusk’s

production satisfies its obligations under the January 4

agreement.

                                   2
     Case 1:19-cv-03283-DLC Document 176 Filed 03/26/21 Page 3 of 3


     Tusk’s production of the Receipts having satisfied its

obligation under the parties’ January 4 agreement, it is hereby

     ORDERED that the defendants’ March 22 request is denied.

Dated:    New York, New York
          March 26, 2021


                                 __________________________________
                                           DENISE COTE
                                   United States District Judge




                                   3
